Citation Nr: 0942000	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-27 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In his August 2007 substantive appeal, the Veteran requested 
a Travel Board hearing at his local RO.  The record reflects 
that the Veteran decided to appear before RO personnel at a 
local hearing in lieu of his requested Travel Board hearing.  
Then, in April 2008, the Veteran requested a VA examination 
in lieu of his formal RO hearing.  Therefore, his hearing 
request is deemed withdrawn.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
Veteran's current bilateral hearing impairment is related to 
his period of active military service or that sensorineural 
hearing loss manifested to a compensable degree within one 
year of discharge. 

2.  The competent evidence of record does not show that the 
Veteran's current bilateral tinnitus is related to his period 
of active military service  


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.	Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); C.F.R. §§ 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In September 2007 correspondence, the RO advised the Veteran 
of what the evidence must show to establish entitlement to 
service connection for his claimed disorders and described 
the types of evidence that the Veteran should submit in 
support of his claims.  The RO also explained what evidence 
VA would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claims.  The VCAA notice 
letter also addresses the elements of degree of disability 
and effective date.  The RO then readjudicated the Veteran's 
claims in October 2008.

The Board further notes that the Veteran was provided with a 
copy of the June 2004 rating decision, the August 2007 
statement of the case (SOC), and the October 2008 
supplemental statement of the case (SSOC), which cumulatively 
included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
At 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with audiological examinations and medical opinions 
in July 2007 and June 2008 and associated the Veteran's 
service treatment records (STRs) with the claims file.  The 
RO also obtained VA treatment records that the Veteran 
adequately identified as relevant to the claims to the extent 
possible.  They are associated with the claims file as well.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are, collectively, more than adequate, 
as they were predicated on a full reading of the VA medical 
records in the Veteran's claims file.  All examinations 
included the Veteran's subjective complaints about his 
disabilities and the objective findings needed to rate the 
disabilities. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009). VA regulations, however, do not 
preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, where a 
current disability due to hearing loss is present, service 
connection can be granted for a hearing loss disability where 
the veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran contends that he suffered acoustic trauma during 
his military service that caused his bilateral hearing loss 
and tinnitus.  The Veteran asserts that he was exposed to 
loud noises from jet engines and incoming rounds during his 
period of active military service while serving in the 
Republic of Vietnam.

The medical evidence of record clearly shows that the Veteran 
currently suffers from a bilateral hearing impairment as 
defined by VA regulation.  38 C.F.R. § 3.385 (2009).   
Indeed, the Veteran exhibited pure tone thresholds in 
decibels (dB) of 10 dB at 500 Hertz (Hz), 15 dB at 1000 Hz, 
50 dB at 2000 Hz, 55 dB at 3000 Hz, and 60 dB at 4000 Hz for 
the right ear and 5 dB at 500 Hz, 20 dB at 1000 Hz, 55 dB at 
2000 Hz, 55 dB at 3000 Hz, and 70 dB at 4000 Hz for the left 
ear with speech recognition scores of 100 percent for the 
right ear and 96 percent for the left ear at the June 2008 VA 
audiological examination.  The previous July 2007 
audiological examination showed that the Veteran's hearing 
was slightly worse.  Still, both of the examiners diagnosed 
the Veteran with bilateral sensorineural hearing loss.  

The competent medical evidence also shows that the Veteran 
currently suffers from bilateral tinnitus.  Both the July 
2007 and June 2008 audiological examination reports contain 
diagnoses of subjective tinnitus.  Furthermore, the Veteran 
received treatment for his tinnitus at the Indianapolis VA 
Medical Center.  The Board additionally notes that the 
Veteran is competent to report the observable manifestations 
of his claimed tinnitus, and the record reveals that medical 
examiners have found the Veteran's accounts of tinnitus 
credible.  

Nevertheless, the Board notes that even if the Veteran's 
accounts of exposure to acoustic trauma in service are 
accepted as accurate, there is no competent medical evidence 
of a nexus between that acoustic trauma and the Veteran's 
current disabilities.  Both VA audiologists concluded that 
the Veteran's hearing loss and tinnitus were less likely than 
not related to military noise exposure after review of the 
Veteran's claims folder.  The July 2007 audiologist opined 
that the Veteran's onset of tinnitus was within the last four 
years as per a September 2003 treatment report and that he 
has a history of occupational and recreational noise 
exposure.  She also found that the Veteran's bilateral 
hearing loss was less likely than not related to acoustic 
trauma in service.

The June 2008 audiologist reached the same conclusions that 
the Veteran's bilateral hearing loss and tinnitus were less 
likely than not a result of in service acoustic trauma.  As a 
rationale, the audiologist stated that the Veteran's pre-
induction and separation physical audiograms showed no 
significant change in his hearing and that both tests were 
within normal limits.  Additionally, the Veteran worked in a 
hazardous noise environment after military service and stated 
in September 2003 that his tinnitus began six months prior.  
There is no competent opinion to the contrary of record, and 
the Board affords the opinions great probative value.  

Shortly after the RO sent the Veteran the August 2007 SOC 
detailing the reasons his claim was denied, the Veteran 
asserted in a September 2007 statement in support of his 
claim that he had ringing in both ears that he relates back 
to a specific incident in service.  However, this statement 
is inconsistent with the evidence of record.  He first 
complained of tinnitus in March 2003.  Then, in September 
2003, the Veteran told his audiologist that he first noticed 
tinnitus approximately six months ago, which would be 
consistent with the March 2003 treatment record.  The record 
also contains treatment records mentioning the Veteran's 
tinnitus in August 2004, July 2005, and June 2007.  At no 
point during his treatment at the Indianapolis VA Medical 
Center did the Veteran relate his tinnitus to his active 
military service, and the Veteran even denied loss of hearing 
in June 2007.    

Furthermore, the Veteran's service treatment records are 
absent of any complaints or treatment for any hearing 
problems.  Although the Veteran had ample opportunities to 
seek treatment, his service treatment records do not indicate 
that he ever had any hearing disabilities or tinnitus.  For 
example, at his May 1970 separation examination, the 
Veteran's ears were found clinically normal, his hearing was 
within normal range, and he claimed that he did not have or 
ever had ear trouble.

Therefore, although exposure to acoustic trauma is consistent 
with the Veteran's military occupational specialty of light 
vehicle driver as well as his accounts of noise exposure, the 
Board notes that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Additionally, because the Veteran's statements throughout his 
claim are inconsistent with the evidence of record, the Board 
finds the Veteran's assertions are unpersuasive.  Finally, 
there is no competent evidence of record linking the 
Veteran's current hearing loss disability and tinnitus to his 
period of active military service.   

The Board notes that the Veteran asserted that his current 
hearing loss and tinnitus are related to his period of active 
military service and that he is considered competent to 
report the observable manifestations of these disabilities.  
Still, the Board finds the evidence of record, showing no 
hearing problems at separation or for many years thereafter 
and including the medical examiners' opinions that hearing 
loss and tinnitus were not caused by or related to active 
military service, more persuasive than the Veteran's 
inconsistent statements regarding the onset of his 
disabilities.  Moreover, the Veteran lacks the medical 
expertise to render a competent medical opinion regarding the 
cause of his disabilities.  Therefore, the Board affords the 
Veteran's opinion as to their etiology no probative value.  
Because of these reasons, the Board finds the preponderance 
of the evidence weighs against the Veteran's claims, and 
service connection for bilateral hearing loss and bilateral 
tinnitus is not warranted.    

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. §  5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for tinnitus is denied.





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


